Citation Nr: 0633035	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-16 860	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for hepatitis C has been 
received.

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
January 1973.

In an October 1973 decision, the RO denied service connection 
for hepatitis C.  The veteran was notified of the denial of 
the claim later that month, but did not initiate an appeal.

In a March 1999 rating decision, the RO, reopened the 
veteran's claim for service connection for hepatitis C, but 
then denied the claim on the merits.  The veteran was 
notified of the denial of the claim later that month, but did 
not initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision that 
denied reopening the veteran's claim for service connection 
for hepatitis C.  The veteran filed a notice of disagreement 
(NOD) in March 2004.  The RO issued a statement of the case 
(SOC) in April 2004 that reflects reopening of the veteran's 
claim for service connection for hepatitis C, but denial of 
that claim on the merits.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2004.

While the RO reopened the claim for service connection for 
hepatitis C, the Board points out that, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108 and 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the 
Board must first decide whether new and material evidence to 
reopen the claim for service connection for Hepatitis C has 
been received (and, given its favorable disposition of that 
matter, then address the claim for service connection, on the 
merits); accordingly, the Board has characterized the appeal 
as encompassing the two issue reflected on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on n appeal has been accomplished.

2.  Most recently, in a March 1999 rating decision, the RO, 
reopened the veteran's claim for service connection for 
hepatitis C, but then denied the claim on the merits.  The 
veteran was notified of the denial of the claim later that 
month, but did not initiate an appeal.

3.  Additional evidence added to the claims file since the 
March 1999 denial is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim  

4.  Service medical records reflect notations that the 
veteran admitted illicit needle/syringe use in connection 
with seeking medical treatment, and the most persuasive 
medical evidence on the matter of the etiology of the 
veteran's current hepatitis C infection weighs against the 
claim.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's March 1999 denial is 
new and material, the criteria for reopening the claim for 
service connection for hepatitis C are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for hepatitis C are 
not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.307, 3.309. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that, given the favorable disposition of 
petition to reopen, all notification and development action 
needed to render a fair decision on that claim has been 
accomplished.  Further, for the reasons addressed below, the 
Board also finds that, considering the claim in light of the 
above-noted authority, all such action has been accomplished 
on the claim for service connection for hepatitis C, on the 
merits.

In an October 2003 pre-rating notice letter, the RO advised 
the appellant and his representative of VA's responsibilities 
to notify and assist the appellant in his claims.  In that 
letter, the RO explained what was needed to reopen the 
previously denied claim.  Moreover, the October 2003 letter 
specified what was required to prove a claim for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that the currently 
claimed condition existed from military service to the 
present time, or evidence that the veteran's current 
condition was incurred in or aggravated by the veteran's 
active military service; and a relationship between the 
current condition and service.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the October 2003 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the October 2003 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The notice letter also 
specified that the RO would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain any 
pertinent VA records if the veteran identified the date(s) 
and place(s) of treatment.  The RO instructed the veteran to 
complete, sign, and return enclosed authorizations and 
consents to release information to the VA from any and all 
physicians where he received treatment for his claimed 
condition since separation from service.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran responded 
in an October 2003 statement in support of claim, that he 
read the notice letter and requests for supporting medical 
evidence.  He stated that there were no medical records for 
the VA to obtain and that he would not sign the 
authorizations and consents to release medical information to 
the VA.  He further requested that the RO proceed with his 
claims without further delay.  As such, the Board finds that 
the veteran has, essentially, been put on notice to provide 
any evidence in his possession that pertains to the claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, the veteran has been notified of what is 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claims.  As a result of RO development, 
comprehensive documentation identified below has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20.1102 (2006). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, on these facts, such omission is harmless.  
Id.  As the Board's decision herein denies the appellant's 
claims for service connection; accordingly, no disability 
ratings or effective dates are being assigned, and there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  
The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claims on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claims.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and arranged in December 2003, for the veteran to 
undergo a VA examination in connection with his claims; a 
report of which is of record.  The Board also points out that 
the veteran has been given opportunities to submit evidence 
to support his claims, which he has done; he has submitted 
his own statements and a statement from his in-service buddy. 
 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claims. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

As indicated above, the veteran's claim for service 
connection for hepatitis C was previously considered and 
denied by the RO in an October 1973 decision on the basis 
that hepatitis C was not currently shown to exist.  Evidence 
considered at the time included the veteran's service medical 
records, an August 1973 VA rating examination that reflected 
findings of normal enzyme studies and a history of viral 
hepatitis, and outpatient treatment reports from October 1998 
to September 1998.

The veteran sought to reopen his claim for service connection 
for hepatitis C in October 1998.  The RO in a March 1999 
rating decision, reopened the veteran's claim and denied 
service connection on the merits.  The evidence of record 
reflected that the veteran's hepatitis C was contracted as a 
result of illicit needle use.  

Although notified of the denial later in April 1999, the 
veteran did not initiate an appeal of the decision; hence, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The present claim to reopen was filed in October 2003.  Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998). 

Pertinent to claims to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
Given the October 2003 date of claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect on or after August 29, 2001.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative 
nor redundant" of other evidence that was then of record.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the March 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the March 1999 decision, the evidence of 
record included the veteran's service medical records, an 
August 1973 VA examination, and VA outpatient treatment 
reports dated from August 1998 to September 1998.

Evidence added to the record since the RO's March 1999 denial 
includes various statements of the veteran; a December 2003 
VA liver, gall bladder, and pancreas examination limited to 
hepatitis C and cirrhosis of the liver; a November 2003 Risk 
Factors for Hepatitis Questionnaire completed by the veteran; 
a buddy statement dated October 2003; VA treatment reports 
dated from August 1998 to April 2004; and various statements 
in support of the claim, to include the veteran's statement 
dated in February 2004.

Of the additional evidence received, the Board finds that the 
December 2003 VA examination report confirms that the veteran 
had hepatitis C and offers an opinion as to which risk factor 
was the most likely cause of hepatitis C.  That medical 
opinion, along with the veteran's November 2003 VA Hepatitis 
C Questionnaire, and the October 2003 buddy statement, 
constitute new and material evidence to reopen the claim.  
This evidence is "new" in that it was not before agency 
adjudicators at the time of the March 1999 final denial of 
the claim for service connection for hepatitis C, and is not 
duplicative or cumulative of evidence previously of record.  
This evidence is also "material" in that it now establishes 
that the veteran has a current diagnosis of hepatitis C (the 
medical opinion), and addresses the etiology of such 
disability (the opinion, questionnaire, and buddy statement).

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for hepatitis C on the merits.  

III.  Claim for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  "In line 
of duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.   38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. § 3.1(m).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).

After careful review of the competent and probative evidence 
in light of the above-noted criteria, the Board finds that 
service connection for hepatitis C is not warranted.  

The veteran's service medical records reflect in the January 
1970 enlistment examination, that the veteran had no history 
of hepatitis C.  In June 1972, the veteran was hospitalized 
for hepatitis C in USAGH Frankfurt and USAH Berlin.  In the 
August 1972 USAH Berlin hospital discharge narrative summary, 
the examiner provided final diagnoses of acute hepatitis, 
Australia antigen negative, and acne vulgaris.  The history 
of present illness (HPI) referenced that the veteran had 
admitted to sharing a needle with a friend for illicit drug 
use approximately six to seven weeks prior to 
hospitalization.  The August 1972 USAH Berlin Clinical Record 
Cover sheet reflected a diagnosis of hepatitis (acute), 
Australia Antigen negative, etiology unspecified, and a 39-
day hospitalization period.  A January 1973 separation 
physical examination report includes notation of a seven week 
hospitalization in 1972 for hepatitis with no sequelae, 
characterized as (probable serum hepatitis secondary to use 
of non sterile needles (syringes)).

The January 1972 service discharge medical examination report 
reflects no findings of any scars or tattoo on the veteran's 
left forearm.

Post-service medical evidence includes the report of an 
August 1973 VA rating examination that documented a history 
of viral hepatitis with normal enzyme studies.

In a February 1999 VA outpatient addendum, the nurse 
practitioner reported that the veteran expressed his belief 
that he contracted hepatitis C when sharing a razor in the 
service.  September 2000 and January 2001 VA medical records 
reflect notations that the veteran's combined Interferon and 
Ribavirin treatment from July 1998 to January 1999, failed to 
clear his hepatitis virus.  

In the November 2003 Risk Factors for Hepatitis 
Questionnaire, the veteran denied any history of exposure to 
common hepatitis C risk factors, including intravenous drugs, 
intranasal cocaine, high risk sexual activity, hemodialysis, 
blood transfusions, exposure to contaminated blood or fluids, 
or body piercings.  The veteran contended that he shared 
razor blades in service.  He further reported that in 1972 he 
was tattooed, however, he stopped the process because he was 
half drunk and the place was dirty.  

On December 2003 VA examination, the veteran was diagnosed 
with hepatitis C, genotype IB.  The examiner restated the 
veteran's contentions as reported in the November 2003 Risk 
Factors for Hepatitis Questionnaire.  The examiner verified 
the presence of a partial tattoo; however, there was no 
comment as to when the tattoo occurred.  In response to the 
request to provide an opinion as to which risk factor was the 
most likely cause, the examiner opined that, if indeed, as it 
said in the veteran's hospital report dated in July 1972, the 
veteran did use or share a needle with a friend, that would 
be the most likely cause of his hepatitis C.

A September 2004 VA gastroenterology note reflects that a 
1998 liver biopsy showed chronic active hepatitis and 
fibrosis.  The note further indicates that recent laboratory 
values reportedly showed a very high viral load, elevated 
liver enzymes, and that a 2002 CT scan was compatible with 
cirrhosis.

In his March 2004 NOD, the veteran related that a precise 
diagnosis of hepatitis C was not made in 1972.  He 
acknowledged being told that hepatitis could be contracted 
from a dirty needle.  However, he denied admitting to illicit 
needle (syringe) use in service.  The veteran expressed his 
belief that he contracted hepatitis C from sharing razors in 
service or from a tattoo in 1972. 

As indicated above, the veteran and his representative have 
alleged that the veteran was exposed to the hepatitis C virus 
by sharing razors or being tattooed during service.  In 
connection with the current appeal, the veteran has further 
contended that he never admitted to sharing needles/syringes 
for illicit purposes six to seven weeks prior to the 1972 
hospitalization for hepatitis C.  The veteran has asserted 
that the buddy statement he has provided supports his 
contentions.  

However, in the absence objective evidence documenting razor 
sharing or tattooing service, and medical evidence or opinion 
identifying such practices as contributing factors to the 
development of this veteran's hepatitis, the Board finds that 
these statements do not provide credible evidence to 
controvert notations as to illicit needle/syringe use 
reflected in his service records-specifically, the August 
1972 clinical record narrative summary, and January 1973 
separation medical examination report.  

While the veteran now contends that he was tattooed while in 
service, and the December 1973 VA examiner identified a 
partial tattoo, no findings of a tattoo were reported on the 
veteran's January 1973 discharge physical examination report.  
Hence, there is no objective evidence to support the 
veteran's assertions that he was tattooed in service.  The 
appellant can certainly provide an account of his activities 
in service; however, VA is not obligated to accept any such 
an account as credible evidence of such in-service event, 
particularly in the absence of supporting evidence.  

Here, there currently is simply no objective evidence that 
the appellant was exposed to the hepatitis C virus by sharing 
razors or tattooing during service.  Rather, the objective, 
contemporaneous service evidence includes comments as to 
illicit needle/syringe use in service-reportedly, by the 
veteran's own admission.  The Board simply is unable to find 
that that the veteran's current, contrary assertions advanced 
more than 25 years after service discharge, and the statement 
of a former service comrade that he was unaware of any in-
service drug use by the veteran constitutes sufficiently 
persuasive evidence to controvert the in-service medical 
notations.  Simply stated, in this case, the report of the 
veteran's comments made during the course of seeking medical 
treatment appear inherently more credible than those made in 
connection with a current claim for monetary benefits.  

Significantly, moreover, the only medical opinion to address 
the etiology of the veteran's current hepatitis C tends to 
attribute the veteran's 1972 hepatitis C infection to illicit 
needle/syringe use-consistent with the notations in the 
service records.  As no medical nexus between hepatitis C and 
other than in-service activity deemed willful misconduct has 
been established, the record presents no basis for a grant of 
service connection in this case.  The Board emphasizes that 
the veteran and individuals providing statement on his behalf 
(his representative and former service comrade) are 
laypersons without the medical expertise and training to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran 
cannot support his claim on the basis of lay assertions, 
alone.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of credible, persuasive evidence to support 
the claim, that doctrine is not for application with respect 
to the claim on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for hepatitis C has been received, the appeal is 
granted to that extent.

Service connection for hepatitis C is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


